Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant now provides “to form a rivet joint, wherein the rivet (101) of the rivet joint engages with only the three surfaces (102a, 102b, 103b) of the intersection between both heads (101a, 101b) of the rivet (101) without engaging with the fourth surface (103a) of the intersection.”  The above is new matter as Applicant has not provided the above in Applicant’s original specification.  For example, Applicant failed to provide “only” engagement of three surfaces.  For example, other surfaces exist such as, but not limited to, the surfaces that bound the hole in which the rivet passes through.  Applicant must remove the impermissible new matter to overcome the above rejection. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, but not limited thereto, in claim 1, Applicant now 


provides “to form a rivet joint, wherein the rivet (101) of the rivet joint engages with only the three surfaces (102a, 102b, 103b) of the intersection between both heads (101a, 101b) of the rivet (101) without engaging with the fourth surface (103a) of the intersection.”  For example, Applicant has selected numerical notation but fails to include notation for a rivet joint.  
Claim 1 recites the limitation "the rivet (101) of the rivet joint”.  There is insufficient antecedent basis for this limitation in the claim, as Applicant has failed to specifically provide a rivet (101) of the rivet joint. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation " the three surfaces (102a, 102b, 103b)”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the intersection between”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "both heads (101a, 101b)”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the fourth surface (103a) of the intersection”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 11, 13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Genex (WO2012085940).
The claims are being treated as product-by-process limitations (such as via welded, welding, drilling process, etc).  and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
The Office notes the 112 rejections above.  Nevertheless, Genex ‘ 940 discloses: 
1. A pallet container cage (Figs 1-4) comprising: a plurality of first elements (elements adjacent 13) and a plurality of second elements (11), wherein each first element from the plurality of first elements  is joined with each second element/one or more second elements from the plurality of second elements at a plurality of intersections (such as shown in fig 1 at cross of 13/11) via a plurality of rivets  and welded joints (see above; elements at 15 and 16), 
wherein each rivet from the plurality of rivets is inserted into the first element from the plurality of first elements and is partially inserted into the second element from the plurality of second elements to form a rivet joint (the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above); wherein the rivet of the rivet joint engages with only the three surfaces of the intersection between both heads of the rivet without engaging with the fourth surface of the intersection (the Office notes again the above new matter is subject to the extensive 112 rejections above; inasmuch as Applicant discloses the above the prior art also discloses the above).

2. The pallet container cage of claim 1, wherein each rivet joint at uppermost section and lowermost section is joined by the rivet from the plurality of rivets (the device provides upper and lower sections such at end in fig 1 that also includes rivets).

3. The pallet container cage of claim 1, wherein the first element is elements or a horizontal elements, and wherein the second element is a vertical element

4. The pallet container cage of claim 3, wherein the vertical element and horizontal element

5. The pallet container cage of claim 4, wherein the holes are formed by drilling process (See product-by-process above; the Office notes that end result of holes are already provided in claim 4) .  

8. The pallet container cage of claim 1, wherein  each rivet from the plurality of rivets is either of a pull type rivet, blind rivet, or a pop rivet (the rivet can be the as the rivet is capable of being pulled for example).  

9. The pallet container cage of claim 1, wherein each rivet from the plurality of rivets passes fully through the first element and partially protrudes inside the second element (see 112 rejections above; nevertheless, the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above) . {STRAT-19002-USPT/01451705v1}Appl. Ser. No. 16/465,145 Response to Office Action Page 4  

10. The pallet container cage of claim 1, wherein each rivet from the plurality of rivets have two sections of the first element and one section of the second element between both heads of the rivet (fig 4 provides heads of rivet).  

11. The pallet container cage of claim 1, wherein the two ends of the vertical elements are joined to an uppermost and lowermost horizontal elements by each rivet from the plurality (as in fig 1).  

13. The pallet container cage of claim 1, wherein the horizontal element.

Claim(s) 1-5, 8, 9, 11, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Genex (WO2012085940) in view of Genex (2012085938).
The claims are being treated as product-by-process limitations (such as via welded, welding, drilling process, etc).  and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
The Office notes the 112 rejections above.  Nevertheless, Genex ‘940 discloses: 
1. A pallet container cage (Figs 1-4) comprising: a plurality of first elements (elements adjacent 13) and a plurality of second elements (11), wherein each first element from the plurality of first elements  is joined with each second element/one or more second elements from the plurality of second elements at a plurality of intersections (such as shown in fig 1 at cross of 13/11) via a plurality of rivets  and welded joints (see above; elements at 15 and 16), wherein each rivet from the plurality of rivets is inserted into the first element from the plurality of first elements and is partially inserted into the second element from the plurality of second elements to form a rivet joint (the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above); wherein the rivet of the rivet joint engages with only the three surfaces of the intersection between both heads of the rivet without engaging with the fourth surface of the intersection (the Office notes again the above new matter is subject to the extensive 112 rejections above; inasmuch as Applicant discloses the above the prior art also discloses the above).  The prior art discloses the above.  If there is any question to three surfaces, in order order to expedite prosecution for Applicant, the Office also notes that Genex ‘938 discloses similar art where with rivet engages three surfaces (figure 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Genex ‘940 in view of Genex ‘938 (by as for example shortening the review of ‘940 and placing within and adjacent 11 in figure 3 of Genex ‘940 so that the rivet does not extend to the location shown in adjacent 18 in figure 3 ) in order to save material costs while still providing strong protection for the contents.

The Combined Reference discloses:
2. The pallet container cage of claim 1, wherein each rivet joint at uppermost section and lowermost section is joined by the rivet from the plurality of rivets (Genex ‘940 the device provides upper and lower sections such at end in fig 1 that also includes rivets).

3. The pallet container cage of claim 1, wherein the first element is elements or a horizontal elements, and wherein the second element is a vertical element

4. The pallet container cage of claim 3, wherein the vertical element and horizontal element

5. The pallet container cage of claim 4, wherein the holes are formed by drilling process ( Genex ‘940See product-by-process above; the Office notes that end result of holes are already provided in claim 4) .  

8. The pallet container cage of claim 1, wherein  each rivet from the plurality of rivets is either of a pull type rivet, blind rivet, or a pop rivet (Genex ‘940 the rivet can be the as the rivet is capable of being pulled for example).  

9. The pallet container cage of claim 1, wherein each rivet from the plurality of rivets passes fully through the first element and partially protrudes inside the second element (see 112 rejections above; nevertheless, Genex ‘940 the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above) . {STRAT-19002-USPT/01451705v1}Appl. Ser. No. 16/465,145 Response to Office Action Page 4

10. The pallet container cage of claim 1, wherein each rivet from the plurality of rivets have two sections of the first element and one section of the second element between both heads of the rivet (Genex ‘940 fig 4 provides heads of rivet).  

11. The pallet container cage of claim 1, wherein the two ends of the vertical elements are joined to an uppermost and lowermost horizontal elements by each rivet from the plurality (Genex ‘940 as in fig 1).  

13. The pallet container cage of claim 1, wherein the horizontal element

Response to Arguments
     Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.  Nevertheless, Applicant argues that Applicant amendments have overcome the 112 rejections and the prior art no longer applies.  However, Applicant amendments have created new 112 rejections for Applicant and the prior art still applies.  Applicant now provides “to form a rivet joint, wherein the rivet (101) of the rivet joint engages with only the three surfaces (102a, 102b, 103b) of the intersection between both heads (101a, 101b) of the rivet (101) without engaging with the fourth surface (103a) of the intersection.”  The above is new matter as Applicant has not provided the above in Applicant’s original specification.  For example, Applicant failed to provide “only” engagement of three surfaces.  For example, other surfaces exist such as, but not limited to, the surfaces that bound the hole in which the rivet passes through.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, but not limited thereto, in claim 1, Applicant now provides “to form a rivet joint, wherein the rivet (101) of the rivet joint engages with only the three surfaces (102a, 102b, 103b) of the intersection between both heads (101a, 101b) of the rivet (101) without engaging with the fourth surface (103a) of the intersection.”  For example, Applicant has selected numerical notation but fails to include notation for a rivet joint.  Claim 1 recites the limitation "the rivet (101) of the rivet joint”.  There is insufficient antecedent basis for this limitation in the claim, as Applicant has failed to specifically provide a rivet (101) of the rivet joint. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s). Claim 1 recites the limitation " the three surfaces (102a, 102b, 103b)”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s). Claim 1 recites the limitation "the intersection between”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s). Claim 1 recites the limitation "both heads (101a, 101b)”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s). Claim 1 recites the limitation "the fourth surface (103a) of the intersection”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8, 9,11, 13 is/are rejected as being dependent on the above rejected claim(s).  Genex ‘ 940 discloses: 
1. A pallet container cage (Figs 1-4) comprising: a plurality of first elements (elements adjacent 13) and a plurality of second elements (11), wherein each first element from the plurality of first elements  is joined with each second element/one or more second elements from the plurality of second elements at a plurality of intersections (such as shown in fig 1 at cross of 13/11) via a plurality of rivets  and welded joints (see above; elements at 15 and 16), wherein each rivet from the plurality of rivets is inserted into the first element from the plurality of first elements and is partially inserted into the second element from the plurality of second elements to form a rivet joint (the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above); wherein the rivet of the rivet joint engages with only the three surfaces of the intersection between both heads of the rivet without engaging with the fourth surface of the intersection (the Office notes again the above new matter is subject to the extensive 112 rejections above; inasmuch as Applicant discloses the above the prior art also discloses the above).  Accordingly, Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains that the rejections are well founded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735